RANDALL, Judge
(concurring in part and dissenting in part).
I concur, with reservations, with the majority opinion on the issue of jurisdiction. But it is grossly inequitable to retroactively require Jonathan Gossman to pay Melissa Gossman the $59,170 in maintenance that, under three separate agreements of the parties as well as the 2010 and 2011 orders of the district court, Jonathan Goss-man did not pay. I respectfully dissent from that portion of the majority’s opinion (re)imposing that obligation.
A. Jurisdiction
It is not clear to me that the district court does, in fact, lack “jurisdiction” to address maintenance. Addressing a district court’s ability to modify spousal maintenance, this court observed:
Numerous Minnesota appellate opinions refer to the fact that a district court can address maintenance only if a maintenance obligation exists or if the district court reserved the maintenance question. Many of those opinions further state that this limitation is a limitation on the district court’s “jurisdiction.” Recently, however, the United States Supreme Court, the Minnesota Supreme Court, and this court have all acknowledged that courts and parties often use concepts and language associated with “jurisdiction” imprecisely to refer to, among other things, nonjurisdictional claims-processing rules or nonjurisdic-tional limits on a court’s authority to address a question. The outcome of this appeal will be the same whether the district court lacked subject-matter jurisdiction to address wife’s motion to modify maintenance or lacked authority to address her motion. Therefore, we need not decide whether the existence of an obligation to pay spousal maintenance or a reservation of maintenance *729goes to a district court’s subject-matter jurisdiction to address maintenance, and this opinion simply refers to the district court’s authority to address maintenance.
Moore v. Moore, 734 N.W.2d 285, 287 n. 1 (Minn.App.2007), review denied (Minn. Sept. 18, 2007) (quotations and citations omitted).
I agree that the supreme court’s decision in Butt v. Schmidt, 747 N.W.2d 566 (Minn.2008) was filed after the opinions highlighting the imprecise use of the word “jurisdiction” to refer to concepts that are not, in fact, jurisdictional. I also agree that Butt referred to Karon waivers as depriving a district court of “jurisdiction” to modify spousal maintenance. See Butt, 747 N.W.2d at 572. Butt, however, does not address whether it uses the word “jurisdiction” is its technical sense1 or in the undifferentiated sense that the word “jurisdiction” was used in cases decided before issuance of the opinions recognizing the prior systematically imprecise use of the word “jurisdiction” to refer to concepts that are not, in fact, jurisdictional. Butt ⅛ mere use of the word “jurisdiction” does not convince me that a Karon waiver actually deprives the district court of “jurisdiction” in the technical sense of the term. See Skelly Oil Co. v. Comm’r of Taxation, 269 Minn. 351, 371, 131 N.W.2d 632, 645 (1964) (stating that “the language used in an opinion must be read in the light of the issues presented”); Chapman v. Dorsey, 230 Minn. 279, 288, 41 N.W.2d 438, 443 (1950) (stating that decisions by the supreme court based on the assumption that those decisions were appealable, which did not actually address whether those decisions were appealable, were not prece-dential regarding whether those decisions were, in fact appealable); In re Rollins, 738 N.W.2d 798, 802-03 (Minn.App.2007) (applying these aspects of Shelly and Chapman); Peterson v. Holiday Recreational Indus., Inc., 726 N.W.2d 499, 504 n. 1 (Minn.App.2007) (same), review denied (Minn. Feb. 28, 2007).
B. Equity
Be that as it may on the issue of jurisdiction, the error in the majority opinion is the reversal on the equitable issue of retroactive maintenance. The district court found that the parties acted in “good faith” by agreeing to reduce Jonathan Gossman’s maintenance obligation, that the parties “relied upon” these agreements, and that “[tjherefore” it “would not be fair or equitable” to now (re)impose on Jonathan Gossman the obligation to pay Melissa Gossman the $59,170 in maintenance. The district court stated:
Both parties had believed in good faith that they had changed the amount of spousal maintenance with the stipulations submitted and signed by the Court. The evidence indicates that the parties relied upon the stipulations. Therefore, the Court finds that an order requiring [Jonathan Gossman] to pay the $59,179.00 sought by [Melissa Goss-man] for unpaid spousal maintenance would not be fair or equitable. The amount of spousal maintenance laid out in the Judgment and Decree of $5,000.00 per month shall resume on [June] 26, 2012.
(Emphasis added.)
The factual findings underlying these determinations by the district court are not clearly erroneous and are supported by this record. Reversing the district *730court’s otherwise equitable resolution of this case is tantamount to ruling that the district court had no power to achieve an equitable result in this case.
Ruling that a district court cannot equitably resolve a family case is inconsistent with the nature of family law, which, while addressed by statute, is inherently equitable in nature. See, e.g., Holmberg v. Holmberg, 588 N.W.2d 720, 724 (Minn.1999) (stating that “cases involving family law fall within the district court’s original jurisdiction” because “[fjamily dissolution remedies, including remedies in child support decisions, rely on the district court’s inherent equitable powers”); DeLa Rosa v. DeLa Rosa, 309 N.W.2d 755, 758 (Minn.1981) (noting that “[although dissolution is a statutory action and the authority of the trial court is limited to that provided for by statute, the district courts are guided by equitable principles in determining the rights and liabilities of the parties upon a dissolution of the marriage relationship” and “therefore” that the district court “has inherent power to grant equitable relief as the facts in each particular case and the ends of justice may require”); Johnston v. Johnston, 280 Minn. 81, 86, 158 N.W.2d 249, 254 (1968) (noting that “[sjince the jurisdiction of the district court in divorce actions is equitable, relief may be awarded as the facts in each particular case and the ends of justice may require”).
Similarly, the ability of a district court to equitably resolve a family case is not necessarily limited by statute. See, e.g., In re Child of E.V., 634 N.W.2d 443, 449 (Minn.App.2001) (noting, on appeal of a termination of parental rights, that “Justice Cardozo stated the equity court has inherent power to order a statutorily prohibited remedy in the best interests of the ehild[,]” and that “Minnesota courts have invoked their inherent power to grant equitable relief as the facts in each particular case and the ends of justice may require”); Kimmel v. Kimmel, 392 N.W.2d 904, 908 (Minn.App.1986) (acknowledging, in the context of a custody modification dispute arising out of a domestic abuse incident, that the district court had the equitable authority to disregard statutory procedures when a child’s welfare was endangered). Further, prior court decisions do not necessarily preclude a district court from resolving a case in what, on the facts and circumstances of that case, is an equitable manner. C.f., Dobrin v. Dobrin, 569 N.W.2d 199, 201 (Minn.1997) (reminding counsel that “each marital dissolution proceeding is unique and centers upon the individualized facts and circumstances of the parties and that, accordingly, it is unwise to view any marital dissolution decision as enunciating an immutable rule of law applicable in any other proceeding”).
I do not suggest that a district court’s discretion to act equitably in family cases is unbounded. But I state that when a district court makes an equitable decision of a family law case, it is always renewable. Our review should be cautious. Vangsness v. Vangsness, 607 N.W.2d 468, 477 (Minn.App.2000) (stating that “[i]n the present state of the law, there is no specific, restrictive legal standard for a trial court to use when placing custody in a dissolution proceeding, and there is no articulated, specific standard of law available for use of the appellate court when reviewing whether a best-interests determination, supported by defensible findings that address relevant best-interests factors, constitutes an abuse of trial court discretion or misapplication of the law[,]” and noting that “[p]ut differently, current law leaves scant if any room for an appellate court to question the trial court’s balancing of best-interests considerations [in a custody dispute]”).
*731I point out two things: First, the majority’s analysis reverses the district court based primarily on a legal analysis, and without thoroughly addressing the essence of the case, the equities. Given the uniquely broad scope of the district court’s inherent (extra-statutory) equitable authority in family matters, the majority’s analysis is insufficient to support a reversal on the issue of retroactivity. Second, any examination of the equities of this case must acknowledge that the parties agreed not once, not twice, but three times that Jonathan Gossman would not pay the maintenance in question, and that two of those agreements were presented to and adopted by the district court when it incorporated those agreements into its 2010 and 2011 orders. The district court found that these parties “relied upon” those agreements and orders in arranging their lives. The district court’s resolution of the dispute generating this appeal honors those five separate approvals of the idea that Jonathan Gossman should not have to pay the maintenance in question, as well as the reliance the parties have put on those approvals since 2010. Whatever the limits on a district court’s ability to do equity in a family case, this district court’s resolution of this case is unambiguously within those limits. To the extent that a legal analysis suggests that Jonathan Gossman must now (re)pay maintenance that, on five separate occasions, the parties and the court concluded he should not have to pay (and the nonpayment of which is something around which the parties ordered their lives), Jonathan Gossman is without an adequate remedy at law (according to the majority) for the prejudice generated by the retroactive (re)imposition of that obligation.
On this record, I would affirm the district court on retroactivity. I respectfully dissent from the (re)imposition on Jonathan Gossman of the obligation to pay the maintenance that the parties and the district court previously agreed that he should not have to pay.

. Butt does not identify the type of jurisdiction at issue. While I suspect that Butt was not referring to personal jurisdiction, it is not entirely clear to me whether it was referring to subject matter jurisdiction, in rem jurisdiction or something else.